LAMM, P. J.
In March, 1899, the board of managers of State Hospital No. 1, at Fulton, amended their by-laws so that the treasurer’s term of office was made two years instead of one. Presently, one W. D. Thomas was elected treasurer, gave bond in the penal sum of $30,000, with defendants as sureties, which bond was approved as by statute provided, and took charge of the office of treasurer and the hospital funds, serving out his official term. In 1905 he absconded, a defaulter, and from that to this time- has been out on leg bail, a fugitive from justice. After-wards, in 1905, an examination of his office disclosed that of a series of peculations covering several years, some of them occurred within the life of said bond. Thereat, on August 5-, 1905, the State, to the use of Bell, treasurer, sued said sureties to recover $11,151.57, official moneys alleged to have been received and converted by him to his own use during said term, praying judgment of forfeiture in said penal sum and an award of execution for damages, viz., said gross amount of Thomas’s malversations. Defendants interposed a defense of the three-years’ Statute of Limitations. Professor Hinton was appointed referee and (mutatis mutandis) the evidence heard, the findings of fact and the conclusions of law reported by him, the exceptions to his report, and the ruling below thereon are the same as in State ex rel. Bell v. Yates et al. ante, p. 276 (quod vide). The State appeals, here as there, from a judgment for defendants. Tins case is submitted on the same briefs, pleadings and assignment of error as that. The axioms are: On the same facts, the law is the same and the judgment is the same. It is proper to *294reason from similars to similars. Hence, on the reasoning and authority of State ex rel. Bell v. Yates et al., supra, the judgment is affirmed.
All concur.